Citation Nr: 0100650	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to February 
1982.

The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, finding that new and material 
evidence had not been presented to reopen a claim for service 
connection for a cervical spine disability.  The veteran 
appealed that decision, and the Board in June 2000 reopened 
the claim based on new and material evidence, determined 
based on the law then in effect that the claim was well 
grounded, and remanded the issue noted on the title page of 
this decision for additional development.  The development 
was completed and the case was returned to the Board for 
further consideration.  


FINDING OF FACT

The veteran's current cervical spine disability developed 
during service.  


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2000); 38 
C.F.R. § 3.303(d) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The implementing regulations also provide 
that a disability initially diagnosed after service may be 
service connected where a review of all the evidence, 
including that pertinent to service, establishes the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  When a chronic disease is shown as such in service 
(or within an applicable presumptive period), subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b) (2000).

The Board's review of the veteran's medical record upon 
remand in June 2000 was as follows:

The veteran was seen in August 1971 for pain in the 
left side of the neck and left shoulder. It was 
said to resemble something like myofascitis of the 
left trapezius muscle. In May 1980 the veteran was 
seen for complaints of a tingling sensation from 
the base of the left side of the skull radiating 
into the back of the left shoulder, left side of 
the chest, and the left arm down to the fingers. No 
assessment was rendered. On an August 1980 military 
examination, a diagnosis of root syndrome left 
deltoid and triceps was reported. During an 
orthopedic consultation in December 1980 for neck 
and left shoulder pain, it was noted that the 
veteran had been seen in October of that year and 
assessed as having root syndrome of the left 
deltoid and trapezius. After the orthopedic 
consultation, the assessment was rule out root 
impingement. On a physical therapy consultation in 
February 1981 the provisional diagnosis was 
axillary nerve irritation versus muscle strain. On 
examination prior to retirement from service in 
October 1981, there was a diagnosis of pain 
syndrome of the deltoid and triceps of the left 
arm.

On a September 1984 VA medical examination the 
veteran complained of pain in the neck and left 
shoulder when exposed to cold air. It was said that 
previous X-rays of the left shoulder had not shown 
any disease. On evaluation, the veteran had normal 
range of left shoulder motion, normal function in 
the shoulder, and the shoulder had a normal 
appearance. No obvious neurological deficits were 
noted.

An MRI of January 1993 revealed mild cervical 
spondylosis without cord compression, greatest at 
C6-7.

The evidence associated with the claims folder 
since the December 1993 rating action includes 
records from a military medical facility which 
reveal treatment in July 1982 for left shoulder and 
low back pain which began three weeks earlier after 
the veteran was placing plywood in a ceiling. 
Evaluation revealed tenderness over the neck 
muscles and at the base of the neck. The assessment 
was muscle sprain. After evaluation in August 1984, 
the assessment was cervical spondylosis. Additional 
military and private clinical records and medical 
statements reflect treatment during the late 1980s 
and in the 1990s for cervical spondylosis.

On a November 1997 VA orthopedic examination, the 
veteran gave a history of burning and numbness in 
the left upper extremity since 1976. He did not 
report any trauma and said that the onset was 
gradual. He said that he began to have more 
problems with pain in the neck and difficulty 
moving the neck in the late 1970s. X-rays taken 
during the examination showed diffuse degenerative 
changes in the cervical spine, most pronounced at 
C5 and C6. There was some auto effusion between C2-
3 and C3-4 at the lamina with sclerotic borders. 
There was a decrease in the normal cervical spine 
lordosis and there was also decrease in the neural 
foramen between C2- 3, C3-4, C4-5, and C5-6. It was 
concluded that the veteran had degenerative changes 
with nerve compression in the cervical spine. After 
a November 1997 VA neurological examination the 
assessment was C5-6 radiculopathy.

On a June 1999 VA orthopedic examination, the 
veteran gave a history of neck and left arm pain 
since 1976. He reported significant muscle spasms 
and inability to use the left arm because of a 
tendency to drop things. X-rays showed discogenic 
disease of C5-6 and C6-7 with spondylosis and 
neural foraminal osteophytes at C5-6 and C6-7, 
bilaterally. The examiner said that this mild 
spondylosis of the cervical spine was consistent 
with the veteran's past medical history.

However, additional appellate review of the claims folder 
reveals that the veteran received an orthopedic examination 
in service in January 1981 for his continued complaints 
related to the left neck, left shoulder, and left upper 
extremity.  X-rays taken at that time showed spondylosis of 
the cervical spine.  Thus the veteran's current degenerative 
changes of the cervical spine developed during service, just 
as was suggested by the June 1999 VA orthopedic examiner.  
While the veteran underwent an additional VA examination in 
August 2000 wherein the examiner assessed that the veteran's 
neck and left arm pain were unrelated to his current cervical 
arthritis, the examiner provided no basis for this opinion, 
and the opinion appears contrary to prior medical opinions, 
including the June 1999 VA orthopedic opinion, as well as 
contrary to the weight of medical evidentiary record as a 
whole.  

The Board notes that a May 2000 private medical examination 
report was added to the claims folder.  The private physician 
noted the veteran's complaints of shaking and jerking in the 
left arm, with occasional spread of these symptoms to the 
left leg and face on the left side.  A history was noted of 
such left arm symptoms beginning in 1976.  The examiner 
assessed possible partial seizures.  However, the Board finds 
little within the medical record to support a conclusion that 
such disability precludes the presence of a cervical spine 
disability with left upper extremity radiculopathy.  Private 
medical evaluations from 1993 to 1995 for symptoms of burning 
pain in the left upper extremity resulted in a diagnosis of 
cervical degenerative joint disease and spondylosis with left 
arm neuropathy.  Upon VA examination in November 1997, 
similar conclusions were made, based on findings of symptoms 
of the left upper extremity consistent with C-5 neuropathy, 
with X-rays showing degenerative changes most pronounced at 
C-5 and C-6, and neural foramen decreased at C2-C3, C4-C5, 
and C5-C6.  While the November 1997 VA examiner noted that 
all the veteran's symptoms of spastic motions in the left 
upper extremity could not be explained by nerve compression, 
other symptoms including decreased sensation, and findings of 
thenar atrophy, were attributable to such nerve compression.  

Based on careful review of the entire evidentiary record, the 
Board discounts the probative value of the August 2000 
medical opinion, and concludes that the medical evidence 
favors the conclusion that the veteran suffers from cervical 
spondylosis with cervical radiculopathy into the left upper 
extremity, with onset of that disability in service.  
Accordingly, a grant of service connection for a cervical 
spine disability is warranted.


ORDER

Service connection for a cervical spine disability is 
granted.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals




 

